Citation Nr: 0705051	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from in the United 
States Air Force from July 1969 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence is in equipoise as to whether 
his bilateral hearing loss and tinnitus are attributable to 
exposure to acoustic trauma experienced during active 
service.


CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, bilateral 
hearing loss was incurred during active military 
service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2006).

2.	Resolving the doubt in the veteran's favor, tinnitus was 
incurred during active military service. 38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, 
although the veteran's service connection claims are being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on those matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.	Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran contends that service connection should be 
granted for bilateral hearing loss and tinnitus.  In written 
statements in support of his claims, including in March 2004, 
he described exposure to acoustic trauma from noise on the 
flight line and the destruction of unserviceable munitions 
when he served as a base munitions officer in the Air Force, 
and said he experienced tinnitus since that time.  In support 
of his claim, he submitted copies of service records 
appointing him to that position. 

When examined for separation from service in May 1973, the 
examiner noted that the veteran had headaches in 1972 
associated with serous otitis that responded to treatment.  A 
hearing loss was not noted in the conversational voice range.  
A high frequency hearing loss is suggested at 6000 cycles per 
second, however, where a 30 was recorded in the right ear and 
a 25 was recorded in the left ear.

In September 2002, the veteran submitted a claim for service 
connection for bilateral hearing loss and tinnitus.

VA and non-VA medical records, dated in 1997 and 2002, 
reflect a history of ear infections, noise exposure, and 
diagnosis of bilateral sensorinueral hearing loss.  

In an August 2002 signed statement, S.C., M.D., said that the 
veteran had a long history of chronic ear infections and 
chronic noise exposure, and it was at least as likely as not 
that his hearing loss came by these chronic problems, 
including allergic rhinitis.

A March 2003, a VA audiology record indicates that the 
audiologist diagnosed moderate bilateral sensorineural 
hearing loss.  She noted that the veteran's claim file 
revealed there was no audio problem at his discharge, thus it 
was unlikely that the veteran's current hearing loss was due 
to exposure to acoustic trauma in service.   

But, according to a July 2003 signed statement, W.J.W., M.D., 
an otolaryngologist, examined the veteran in May 2003, when 
it was noted that the veteran had multiple episodes of serous 
otitis in the past and, more importantly, gave a history of 
acoustic trauma due to artillery in service.  Clinical 
findings revealed moderate sensorineural hearing loss, 
bilaterally.  A magnetic resonance image (MRI) performed in 
May 2003, revealed no evidence of acoustic neuroma.  Dr. 
W.J.W. said he reviewed the veteran's military records and 
interviewed him regarding his hearing loss and military 
occupation.  Dr. W.J.W. did not find that the veteran's 
current bilateral hearing loss and tinnitus were inconsistent 
with this history of acoustic trauma in service.  In Dr. 
W.J.W.'s opinion, it was at least as likely as not that the 
veteran's hearing loss and tinnitus were related to military 
service.

However, in November 2003, another VA audiologist reviewed 
the veteran's medical records and rendered an opinion that it 
was unlikely that the veteran's current hearing loss and 
tinnitus were due to noise exposure in service nor was the 
hearing loss due to ear infections.  

Then, in April 2004 signed statement, a private audiologist 
also noted the veteran's acoustic trauma in service, at least 
two bouts of serous otitis during that time, and his denial 
of post service noise exposure.   Mild to moderate permanent 
bilateral hearing loss was noted.  The audiologist said she 
reviewed the veteran's military records and that the severity 
of his currently hearing loss made it unlikely that his 
hearing loss was age-related as the veteran 56 years old.  
The audiologist said that in her 24 year-long practice, she 
saw many adults over the age of 50 with sensorineural hearing 
loss, and with no positive history other than exposure to 
acoustic trauma 20 or 30 years earlier.  She was unable to 
rule out noise exposure in service as a cause of the 
veteran's hearing loss.   

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. W.J.W., the otolaryngologist, who examined 
the veteran in May 2003.  This medical specialist had the 
opportunity to examine the veteran and his medical records.  
This examiner explained the veteran's initial symptoms and 
found that his currently diagnosed bilateral hearing loss and 
tinnitus were consistent his history of noise exposure in 
service.  As noted above, at separation examination there was 
a suggestion of high frequency hearing loss in both ears.

As to the opinions of the March and November 2003 VA 
audiologists who diagnosed bilateral sensorineural hearing 
loss unrelated to service, the Board finds that, given Dr. 
W.J.W.'s professional expertise, and the scope of the 
clinical evaluation he gave the veteran, his opinion carries 
more weight than that of the 2003 VA audiologists.  Although, 
in the January 2004 statement of the case, the RO concluded 
that the November 2003 VA audiologist had a higher degree of 
expertise in audiology than Dr. W.J.W., the Board would 
disagree, and finds Dr. W.J.W.'s opinion more persuasive as 
to whether the veteran's currently diagnosed bilateral 
hearing loss and tinnitus are related to his active military 
service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a base 
munitions officer in the Air Force.  At the time of Dr. 
W.J.W.'s examination, the veteran reported a history of 
significant noise exposure in service.  Dr. W.J.W., an 
otolaryngologist, concluded that it was at least as likely as 
not that the veteran's bilateral hearing loss and tinnitus 
were related to military service.  Accordingly, the Board 
finds that the veteran has established the existence of in-
service noise exposure consistent with the conditions of that 
time.  In 2003, Dr. W.J.W. diagnosed the veteran with 
bilateral sensorineural hearing loss and tinnitus and opined 
that it was at least as likely as not that the veteran's 
hearing loss and tinnitus were due to acoustic trauma 
sustained during military service.  Resolving the benefit of 
the doubt in the veteran's favor, and without ascribing error 
to the action of the RO, service connection is established 
for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


